[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-15478                  ELEVENTH CIRCUIT
                                                                  JUNE 4, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                        D. C. Docket No. 91-00111-CR-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

JAMES W. SAGET,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                  (June 4, 2009)

Before BIRCH, HULL and WILSON, Circuit Judges.

PER CURIAM:

     James Willis Saget, proceeding pro se, appeals the district court’s denial of
his pro se motion for a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 706.

      In 1991, a jury convicted Saget of one count of conspiracy to possess with

the intent to distribute cocaine base in violation of 21 U.S.C. §§ 841(a) and 846.

The district court attributed 10 kilograms of cocaine base to Saget, giving him a

total offense level of 40. Along with a criminal history category of I, Saget’s

guideline range was 292 to 365 months. The district court sentenced him to 330

months imprisonment.

      Thereafter, Amendment 505 to the U.S. Sentencing Guidelines, effective

November 1, 1994, altered the upper limit of the Drug Quantity Table in

Guidelines § 2D1.1(c) to provide a two-level reduction in the base offense levels

for particular crack cocaine offenses, specifically changing the base offense level

for 1.5 kilograms or more of cocaine base to 38. See U.S. S ENTENCING

G UIDELINES M ANUAL app. C, Amend. 505 (Nov. 1, 1994). In response, Saget filed

a § 3582(c)(2), requesting the district court to reduce his base offense level to 38

and resentence him pursuant to a Guidelines range of 235 to 293 months. The

district court denied the motion. On November 1, 2007, Amendment 706 to the

U.S. Sentencing Guidelines reduced the base offense level for particular crack

cocaine offenses under Guideline § 2D1.1, specifically lowering the base offense



                                           2
level from 38 to 36 for defendants responsible for between 1.5 and less than 4.5

kilograms of cocaine base but leaving the base offense level at 38 for defendants

responsible for more than 4.5 kilograms of cocaine base.1 See U.S. S ENTENCING

G UIDELINES M ANUAL app. C, Amend. 706 (Nov. 1, 2007). In response, Saget filed

the instant § 3582(c)(2), requesting that the district court reduce his base offense

level to 38 and resentence him pursuant to a Guidelines range of 235 to 293

months. On September 9, 2008, the district court denied the motion, reasoning that

Amendment 706 did not apply to Saget because his offense involved more than 4.5

kilograms of cocaine base. This appeal followed.

      On appeal, Saget argues that his original Guideline offense level of 40 is 2

levels above the new maximum offense level of 38 established by Amendment

706. Saget asserts that while he had over 4.5 kilograms of crack cocaine, his

offense level was 40, not 38, and the district court erred by finding Amendment

706 did not apply to him. In addition, he also challenges the original sentencing

court’s determination of the amount of cocaine attributed to him and argues that

the district court had the discretion to impose a non-Guidelines sentence pursuant

to United States v. Booker, 543 U.S. 220 (2005). Last, he asserts that the district

court failed to follow the two-step process dictated by § 3582 of (1) calculating the


      1
       Both Amendments 505 and 706 were made retroactively applicable. U.S. SENTENCING
GUIDELINES MANUAL § 1B1.10(c).

                                           3
amended guideline range and (2) determining whether to impose the newly

calculated sentence before dismissing his motion, and argues that his sentence did

not comport with the § 3553(a) factors.

      We review “de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d 1366,

1368 (11th Cir. 2008) (per curiam), cert. denied, 129 S. Ct. 1657 (2009) (citation

omitted). A district court may modify a term of imprisonment “in the case of a

defendant who [was] sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. . . .” 18

U.S.C. § 3582(c)(2). However, when determining whether to modify a defendant’s

sentence pursuant to § 3582(c)(2), “all original sentencing determinations remain

unchanged with the sole exception of the guideline range that has been amended

since the original sentencing.” United States v. Bravo, 203 F.3d 778, 781 (11th Cir.

2000) (citation omitted). Furthermore, Booker does not give a district court

jurisdiction to resentence a defendant in a § 3582(c)(2) proceeding. See Jones, 548

F.3d at 1369; see also United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir.

2005) (per curiam) (“Booker is a Supreme Court decision, not a retroactively

applicable guideline amendment by the Sentencing Commission. Therefore,

Booker is inapplicable to § 3582(c)(2) motions.”).



                                          4
      The district court did not err in determining that Amendment 706 did not

apply here. Saget’s Guidelines range was not lowered as a result of Amendment

706, given that he was held accountable for more than 4.5 kilograms of crack

cocaine and Amendment 706 changed only the drug weight required to reach an

offense level of 38. Amendment 706 lowered the base offense level for defendants

responsible for less than 4.5 kilograms of cocaine base and the district court

attributed 10 kilograms to Saget. As such, Amendment 706 did not his change

offense level. While the application of Amendment 505 could have changed his

Guidelines range from 40 to 38, the district court previously denied that motion

and that decision is not before us. Moreover, Saget based his instant § 3582(c)(2)

motion on Amendment 706, not Amendment 505. Furthermore, the district court

could not redetermine the drug quantity applicable to Saget, see Bravo, 203 F.3d

781, and Booker did not give it the authority to resentence him, see Jones, 548 F.3d

at 1369. Therefore, the district court properly denied the § 3582(c)(2) motion.



      AFFIRMED.




                                          5